Title: Thomas Jefferson to Archibald Robertson, 27 August 1813
From: Jefferson, Thomas
To: Robertson, Archibald


          
            Dear Sir Poplar Forest Aug. 27. 13.
            I inclose you an order on Messrs Gibson & Jefferson for 600.D. I had hoped to have done
			 more & sooner: but unfortunately no part of my crop of flour got to market until
			 the blockade commenced, and after keeping it on hand long in hopes of some reasonable price, until there was danger of it’s spoiling I have been obliged at last to sell, getting for the greater part of it 4.D. only, which after paying for the grinding & transportation neats me 47. cents the bushel for my wheat. in addition to the loss of last year’s labor, the prospect of the current one is worse.
			 in Albemarle the drought has been such that I literally make nothing; the ground having never been even moistened since the 27th of May. I am glad to find it something better, tho’ not very well here.
			 I will thank you to send me by the bearer the articles below mentioned. Accept the assurance of my esteem & respect
            Th:
                Jefferson
          
          
            2. loaves white sugar.20. ℔ brown do2. ℔ tea.2. or 3. galls molassesa clamp for a dry rubbing brush
          
        